         Case 1:08-cr-00360-LAP Document 156 Filed 04/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  08 Cr. 360 (LAP)
-against-
                                                        ORDER
ANTONIO SCOTT,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    Any opposition to Mr. Scott’s motion for compassionate

release (dkt. no. 155) shall be filed no later than May 21,

2021; any reply shall be filed no later than June 4, 2021.

    SO ORDERED.

Dated:       New York, New York
             April 21, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
